Detailed Action
Summary
1. This office action is in response to the amendment filed on May 10, 2021. 
2. Applicant has amended claims 1, 7, 9-14 and 19.
3. Applicant has added new claim 20.
Drawings
4.  The drawings submitted on May 10, 2021 are acceptable. 
Notice of Pre-AIA  or AIA  status
5. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
6. Applicant’s arguments, filed May 10, 2021 with respect to the amended claims 1 and 14 have been fully considered and are persuasive. The claim rejection under U.S.C 102 and U.S.C 103 have been withdrawn.
Allowable subject matter
7. Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
In re to claim 1, claim 1 the prior art fails to disclose or suggest the emboldened and italicized features recites “the output element of the driver circuit is electrically connected both to the first terminal of the pass-device and a first terminal of a capacitor, a second terminal of the capacitor different from the first terminal connects to the control terminal of the pass-device, the control terminal of the pass-device and the second terminal of the capacitor are coupled to a supply voltage through a switch, and the second terminal of the pass-device is coupled to the digital output terminal."
 In re to claim 14, claim 14 the prior art fails to disclose or suggest the emboldened and italicized features recites “wherein the capacitor is connected between a gate and a source of an N-channel metal-oxide semiconductor (NMOS) pass-device, and wherein an output element of the driver circuit is electrically connected directly through the capacitor to a control terminal of the pass-device; in response to receiving a digital one at the input element of the driver circuit, applying, by the driver circuit, a second voltage to the source of the NMOS pass-device such that a gate- source voltage of the NMOS pass-device is approximately the magnitude of voltage across the capacitor. ”
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-13 and 20, claims 2-13 and 20 depend from claim 1, thus are also allowed for the same reasons provided above.
In re to claims 15-19,  claims 15-19 depend from claim 14, thus are also allowed for the same reasons provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Contact Information
8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2276. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/
Examiner, Art Unit 2839